Order filed January 15, 2015




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00594-CV
                                  ____________

  MOHAMED ALOUI D/B/A FSD FLOORS & REMODELING, Appellant

                                        V.

                          LINDA HOSFORD, Appellee


                  On Appeal from the Co Civil Ct at Law No 4
                            Harris County, Texas
                       Trial Court Cause No. 1036796

                                   ORDER

      Appellant’s brief was due January 2, 2015. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before February 17,
2015, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM